Citation Nr: 1048296	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to financial assistance in purchasing an automobile 
and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from January 1961 to January 
1965, November 1966 to August 1968 and from February 1974 to June 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The Veteran's service-connected disabilities do not result in 
loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; shortening of the 
lower extremity of 3 1/2 inches or more; complete paralysis of 
the external popliteal (common peroneal) nerve; permanent 
impairment of vision of both eyes; or ankylosis of one or both 
knees or one or both hips.  


CONCLUSION OF LAW

The criteria for financial assistance for the purchase of an 
automobile and adaptive equipment or for adaptive equipment only 
have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 and 
Supp. 2010); 38 C.F.R. § 3.808 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The VCAA notice must be provided to a 
claimant before the initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
September 2006.  The Veteran was notified of the evidence needed 
to substantiate the claim for automobile allowance or adaptive 
equipment, namely, evidence that a service-connected disability 
resulted in the loss, or permanent loss of use, of at least a 
foot or hand, or permanent impairment of vision in both eyes.  
The Veteran was notified that he may be entitled to only adaptive 
equipment if he had ankylosis of at least one knee or one hip due 
to a service-connected disability.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit private medical records.  
As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Pelegrini, 18 Vet. 
App. 112 (pre-adjudication notice). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA treatment records 
and afforded the Veteran VA examinations.  As the Veteran has not 
identified any additional evidence pertinent to his current claim 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in developing 
the facts pertinent to the claim is required to comply with the 
duty to assist. 



II.  Factual Background

The Veteran is service-connected for herniated nucleus pulposus 
of L4-5 on the right rated at 40 percent and for paresthesias in 
the L4-5 nerve root distributions in the right lower extremity.  

In a written statement by the Veteran dated in March 2004, he 
indicated that his disability was worsening due to increased 
numbness in his leg with loss of use, sometimes, caused by 
increased lower back pain.  The Veteran had a VA examination of 
the spine in April 2004.  At that time he explained that his 
first back injury occurred in service in 1961 when he was 
unloading a truck and a tailgate opened and a crate of lettuce 
fell on his head; he fell to the ground and could not operate his 
legs.  He was treated in-service and got better after some days 
of rest.  His back was injured again in-service when he was 
thrown to the deck of the ship from a lifeboat due to the rough 
shore; he felt his back pop.  He was treated with rest.  It was 
noted that the Veteran was given a heel lift in his right shoe 
secondary to leg length discrepancy of his left lower extremity.  
It was further noted that the Veteran wears bilateral knee braces 
due to arthritis in his knees.  He uses a cane because he feels 
that his right lower extremity is weak.  On examination the 
examiner noted that the Veteran ambulates slowly, being slightly 
forward flexed at the waist, relying on the cane in his right 
hand.  The assessment was back pain.  The examiner noted that 
with respect to the Veteran's positive straight leg raise sign on 
the right as well as his weakness on the right hand side, he may 
have further neurologic deterioration or nerve impingement within 
his lumbar spine.  He had a range of motion mainly limited by 
pain.  He was also noted to have significant weakness in his 
right lower extremity compared to that of his left lower 
extremity.  

In a January 2005 VAMC report of telephone contact with the 
Veteran, he complained of severe weakness in both legs but more 
so in the left leg.  He stated that he was unable to stand 
without some assistance as he moves around and that weakness in 
the legs gets worse with activities.  He had intermittent 
radiating pain from the back to the foot.  Weakness did not 
improve with rest for periods of time.  He reported limited 
movement in the left leg and he was unable to lift his leg more 
than six inches.  

VAMC outpatient orthopedic record dated April 2006 reveals the 
Veteran had bilateral knee pain as well as right lower extremity 
weakness and mass in the right foot.  Regarding his knees he was 
wearing a varus unloading brace.  Regarding right lower extremity 
weakness, he was having a harder time walking.  He did not 
complain much of the right foot mass, it had not changed much and 
did not cause him much discomfort.  He stated that it feels like 
he is dragging his left leg more with ambulation.  Examination of 
the lower extremities revealed range of motion from about zero to 
100 degrees on the right and zero to 115 degrees on the left.  He 
was ligamentously stable bilaterally.  Examination of the right 
foot showed a small fleshy growth on the plantar aspect of the 
first web space, which was nontender with no erythema or 
drainage.  There was some tenderness deep within the first web 
space.  On examination of the lumbar spine he had pain and 
limited motion in extension and lateral bending.  He had positive 
straight leg raise on the right.  On neurologic examination he 
had 4/5 strength to hip flexor, quads, ham strings, 
plantarflexion, dorsiflexion, and adductors on the right.  He had 
diminished reflexes throughout but had at most 1+ patellar and 
Achilles reflexes bilaterally.  He had down going Babinski 
bilaterally.  His gait showed that he was unable to heel and toe 
walk.  The assessment was bilateral knee degenerative joint 
disease and right lower extremity weakness.  The examiner noted 
that regarding the weakness of the Veteran's right lower 
extremity, it concerned him that based on the Veteran's last 
clinic note he seemed to have fairly significant decrease in his 
strength throughout the right lower extremity.  Examination at VA 
orthopedic clinic in December 2006 reveal right knee mild 
antalgic gait with no swelling.  Range of motion was from zero to 
105 degrees with complaints of discomfort at terminal flexion, no 
locking of knee was noted, no patellofemoral crepitus was noted 
with flexion or extension, and strength was 5/5.  Range of motion 
of the left knee was zero to 115 degrees.

At a VA outpatient clinic visit in February 2007 the Veteran 
reported he fell at home four days prior and landed on the floor 
and his right foot was bruised.  He stated he had right foot drop 
with paresthesias.  Following examination the assessment was 
chronic right foot drop.  X-rays of the foot in February 2007 
showed mild degenerative changes of the first metatarsophalangeal 
joint.  

X-rays of knees (standing) taken in August 2007 show right knee 
moderate medial joint narrowing, and patellofemoral 
osteoarthritis.  Left knee (standing) showed moderate medial 
narrowing, patellofemoral osteoarthritis, and no fracture or 
lesion.  X-rays of the ankle and foot reveals no significant 
arthritis and no foreign body or bony erosions.  The impression 
was bilateral knee osteoarthritis right and left knee with severe 
pain, right ankle weakness, foraminal stenosis at L4-5, mass 
right foot.  In a November 2007 VAMC clinic note, it was noted 
that the Veteran presented with non mechanical back pain, buttock 
pain worse when walking, burning pain on anterior thighs, and a 
weak left leg because of joint pain.  He reported that the pain 
was worse with standing/walking, and better with sitting or lying 
down.  He indicated he was legally blind.  The assessment was 
chronic non mechanical low back pain, bilateral lower extremities 
radicular symptoms and knee osteoarthritis.  MRI [magnetic 
resonance imaging] shows moderate 14-5 foraminal stenosis.  It 
was noted that the Veteran was about to undergo corneal 
transplant surgery.  

In a written statement by the Veteran in October 2007, he stated 
that the walker he uses helps to keep him from falling.  He 
explained that he had a fall while seeking treatment and tore the 
cartilage in his left knee.  He stated that since his last 
evaluation he uses a full leg brace on his right leg and because 
of his falls he has a knee brace on his left knee and he uses the 
walker.  

An April 2008 orthopedic surgery note reflects that the Veteran 
presented with bilateral knee pain and was on the list for a 
right total knee arthroplasty.  He had a left medial meniscus 
tear.  On examination he had good range of motion of the left 
knee.  The impression was left knee degenerative meniscal tear 
with bilateral knee osteoarthritis.  

VA examination in September 2008 reveals the Veteran strained his 
back while unloading produce from a tractor trailer in 1961 and 
the pain has become progressively worse over the years.  He 
complained of numbness in the L4-5 distribution on the right leg.  
He also complained of weakness in the right foot and that he had 
foot drop.  He uses a cane with and a walker at times.  He also 
uses a double upright brace with an ankle lock for his foot drop 
on the right.  He is able to walk for about fifteen minutes 
before he starts to have pain in his back.  On examination he had 
forward flexion of the lumbar spine of zero to 60 degrees, 
extension zero to 20 degrees, right and left lateral bending zero 
to 20 degrees and right and left lateral rotation zero to 30 
degrees.  He had 5/5 strength bilateral hip flexion, knee 
extension, ankle plantarflexion bilaterally, 5/5 ankle 
dorsiflexion on the left, EHL [extensor hallucis longus] on the 
left.  The impression was L4-5 herniated nucleus pulposus with 
mild degenerative disk disease and radicular symptoms in the L4 
radiculopathy and the L4-5 nerve distribution.  

A VA examination of the spine was conducted in January 2009.  The 
examiner noted review of the claims folder.  The Veteran reported 
pain of the lumbar spine as a result of an injury while working 
on a dock unloading a tractor trailer.  The pain of his lumbar 
spine radiates down into his right leg.  He also reports having 
foot drop symptoms that have been present for two to three years.  
He used a rolling walker to walk because he was concerned about 
falling and he could walk a block.  He reported that he retired 
in 2000 because of his back and because he was going blind.  He 
used a brace on his right leg to help him ambulate.  Examination 
of the lower extremities revealed a dorsalis pedis pulse of 2+.  
He was fully sensate to light touch throughout all dermatome 
distributions in the left lower extremity.  Muscle strength was 
5/5 throughout in all muscle groups on the left to include great 
toe extension and flexion, ankle plantarflexion and dorsiflexion, 
knee extension and flexion, and hip abduction and adduction.  He 
had zero/5 strength with great toe extension and 3/5 strength 
with ankle dorsiflexion.  He had 4/5 strength with ankle 
plantarflexion.  He had 4/5 strength with knee extension and 
flexion and this was secondary to the fact that he had recent 
total knee arthroplasty.  He had 5/5 strength with abduction and 
adduction.  Range of motion of the lumbar spine was zero to 70 
degrees flexion, zero to 30 degrees of extension, zero to 30 
degrees of left and right lateral rotation and zero to 20 degrees 
of left and right lateral bending.  There was no crepitus or 
instability.  X-rays of the lumbar spine showed no fracture 
dislocation, or bony destructive lesion.   There was mild disc 
space narrowing at L5-S1, L4-L5 with facet sclerosis.  Review of 
MRI from October 2007 showed bilateral canal foraminal stenosis 
L4-L5 with a bulging disc and facet arthropathy.  The assessment 
was lumbar spondylosis, moderate and no evidence of herniated 
nucleus pulposus on MRI.

In March 2009 the Veteran underwent a VA medical examination for 
the spine.  The examiner noted that the claims folder had been 
reviewed.  On physical examination of the Veteran's lumbar spine, 
he had flexion from zero to 70 degrees, extension from zero to 30 
degrees, symmetric right and left lateral rotation from zero to 
30 degrees and symmetric right and left lateral flexion from zero 
degrees to 30 degrees.  Pain was reported throughout all ranges 
of motion.  On motor examination the Veteran had good 5/5 
strength on his left lower extremity of hip flexors, quads, 
hamstrings, tibular anterior, EHL and gastrocsoleus.  On the 
right lower extremity he had good strength 5/5 strength of his 
hip flexors, quads and hamstrings.  He had 4+ strength to 
dorsiflexion of his ankle, 4/5 strength of his EHL function and 
5/5 strength of his plantar flexion function.  He reported a 
decreased sensation across the dorsum of his foot and his fifth 
toe.  

On examination of the Veteran's right ankle he had dorsiflexion 
from zero to 20 degrees, plantarflexion from zero to 45 degrees 
and no pain on performing that activity.  He had supple subtalar 
motion and no pain on that activity.  He had good strength to 
resisted eversion and inversion of his foot.  X-rays of the 
lumbar spine revealed no decreased disk height at L4-L5 and L5-
S1.  X-rays of the right ankle revealed no noted fractures, 
dislocations or destructive lesions.  MRI of October 2007 showed 
foraminal stenosis at L4-L5 level and facet arthropathy.  The 
impression was right ankle normal examination and lumbar 
spondylosis moderate with evidence of an L5 radiculitis.  The 
examiner opined that the Veteran had foot strength to resisted 
dorsiflexion and plantarflexion at his ankle.  On one attempt of 
strength testing he had a sharp pain that caused him to give way.  
Other examinations he maintained good strength and this is not 
consistent with a foot drop.  The Veteran does have MRI findings 
consistent with canal and foraminal stenosis at the L4-L5 level 
and disk could contribute to radicular type pain in the L4 or L5 
distributions.  He had radicular pain in the L5 distribution.  He 
also had some weakness of his EHL consistent with and L5 
radiculopathy.  He did not have a foot drop on examination and he 
also maintained good strength of his gastrocsoleus muscles.  

A July 2009 VA orthopedic surgery note reflects that the Veteran 
was seen for routine follow-up status post right total knee 
arthroplasty a year ago.  He reported a history of bilateral 
lower extremity radicular symptoms and moderate L4-5 foraminal 
stenosis.  He reported that he had a fall one week prior and a 
history of nerve injury, but he stated he had no pain on the day 
of the examination.  He did mention he had swelling and minimal 
pain, but no further complaints or complications concerning the 
knee.  He was able to perform activities of daily living as 
needed.  He utilized knee-ankle-foot orthosis and a rolling 
walker.  Physical examination of the right knee revealed the 
Veteran had a mild antalgic gait.  He utilized a walker.  He had 
moderate palpable effusion.  He had normal alignment, no sign of 
infection, no tenderness to palpation and no calf pain.  He was 
neurovascularly intact.  Sensation was grossly intact.  Active 
/passive range of motion was from zero to 110 degrees of the knee 
flexion with brace.  There were no abnormalities noted.  The 
impression was status post right total knee arthroplasty stable, 
healing well, without complication.

In December 2009 the Veteran was seen at VA podiatry outpatient 
clinical for a follow-up evaluation and treatment of the feet.  
Following examination of the feet the assessment was ankle 
arthritis, onychauxis and diabetic neuropathy.  It was noted that 
the Veteran wears appropriate shoes and does not need orthotics. 

VA medical examination in April 2010 reveals complaints of low 
back pain that radiated to the right leg.  The Veteran also 
complained of numbness in the right leg.  Examination of the 
extremities revealed no edema, no cyanosis or blubbing, posterior 
tibialis well felt in both feet.  There were no focal 
neurological deficits, cranial nerves II and XII were intact.  
The assessment was right shoulder pain for three months, history 
of shoulder injury about three months ago, the Veteran had 
restricted movement of the right arm and he could abduct only up 
to 60 degrees, chronic low back pain with radiculopathy, 
osteoarthritis, right knee pain, right ankle pain, wears ankle 
brace, bilateral knee arthralgias/arthritis, the Veteran was 
status post total right knee placement in July 2008, he walked 
with the help of a walker, complained of stiffness in finger 
joints, knuckle joints would get locked at times, status post 
left corneal transplant.  On examination of the eyes the pupils 
were equally reactive to light and accommodation.  



III.  Legal Criteria and Analysis

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

The Veteran and his representative contend that because the 
Veteran is service-connected for his right lower extremity, and 
"has been diagnosed with right foot drop which constitutes 'loss 
of use'" entitlement to automobile and adaptive equipment should 
be established.  

VA provides financial assistance for the purchase of one 
automobile and adaptive equipment to a Veteran, who has a 
service-connected disability, resulting in one of the following: 
loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes.  38 U.S.C.A. § 3902; 38 C.F.R. 
§ 3.808(a), (b)(1), (2), and (3). 

VA provides financial assistance for the purchase of adaptive 
equipment alone to a Veteran, who has a service-connected 
disability, resulting in either ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(4). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or the 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, in the case 
of the hand; or balance, propulsion, in the case of a foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes 
extremely unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening of 
the lower extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2)(i) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of the nerve.  

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges of 
all toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  

Here, based on the facts in this case, entitlement to automobile 
or adaptive equipment has not been established because the 
Veteran does not meet the requirements under 38 C.F.R. § 3.808.  
While VAMC medical records show the Veteran is visually impaired, 
it is not shown that his visual impairment is the result of an 
injury or disease incurred or aggravated during a period of 
active military service.  The Veteran is not service connected 
for any kind of visual impairment and does not claim to be 
service-connected for such.  Further, the Veteran does not have a 
service-connected disability that has resulted in the loss of use 
of one or both hands.  His contention, as noted earlier, is 
entitlement based on the loss or permanent loss of use of one or 
both feet.  

As for the criteria for financial assistance for the purchase of 
one automobile and adaptive equipment based on loss of use of one 
or both feet, the Veteran's service-connected disabilities, 
affecting the lower extremities, are: herniated nucleus pulposus, 
L4-L5, right and strict paresthesias in L4 and L5 nerve root 
distributions of the right lower extremity (also claimed as right 
foot drop).  Although the Veteran has an extensive medical 
history of neurological impairment in his right lower extremity 
and relies on roller walker and cane to assist with mobility, 
during the appeal period he at worst has been able to walk.  
Recent VA examinations, including neurological evaluations in 
January and March 2009, show that the Veteran had decreased 
muscle strength, especially in the right lower extremity.  There 
was no evidence of foot drop, inability to dorsiflex the foot, 
loss or weakened abduction of the foot or anesthesia covering the 
entire dorsum of the foot and toes which would constitute loss of 
use.  He had right ankle dorsiflexion from zero to 20 degrees, 
plantar flexion from zero to 45 degrees and no pain on performing 
such activities.  He had good strength to resisted eversion and 
inversion of his foot.  The VA examiner in 2009 noted the 
Veteran's maintenance of good strength on examination is not 
consistent with a foot drop.  It was that examiner's opinion that 
the Veteran did not have a foot drop on examination and that he 
also maintained good strength of his gastroc soleus muscles.

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or the 
knee with use of a suitable prosthetic appliance.  The 
regulations provide that the determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  While the 
medical evidence shows that the Veteran has experienced some 
weakness and limited movement, he does not exhibit complete 
paralysis of the foot, with such symptoms as slight droop of the 
first phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges of 
the toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the foot 
and toes.  

In September 2008 the Veteran reported to VA examiner that he was 
able to walk for about fifteen minutes before he starts to have 
pain in his back.  In January 2009 The Veteran reported to VA 
examiner that he could walk a block using a rolling walker 
because he was concerned about falling.  During examination in 
March 2009, it was noted that the Veteran could walk fifteen 
minutes or one to two blocks before having to stop due to pain.  
In a July 2009 VA outpatient orthopedic clinic report, it was 
noted that the Veteran was able to perform activities of daily 
living as needed and he utilized knee-ankle-foot orthosis and a 
rolling walker.  At that outpatient visit the Veteran was 
observed as having a mild antalgic gait, using a walker.  In 
December 2009 the Veteran was seen at a VA podiatry outpatient 
clinic.  Following examination of the feet the physician's 
assessment was ankle arthritis, onychauxis and diabetic 
neuropathy.  It was also noted that the Veteran wore appropriate 
shoes and did not need orthotics.  The Veteran's ability to 
ambulate for fifteen minutes or for one or two blocks, albeit 
with the use of assistive devices (roller walker and cane), is 
evidence that effective function (balance and propulsion) remains 
with the lower extremities.  The Board finds that the Veteran's 
disability has not resulted in loss or permanent loss of use of 
one or both feet, and the Veteran would not be equally well 
served by an amputation stump at the site of election below the 
knee with the use of a suitable prosthetic appliance.  38 
U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1).  

Moreover, under 38 C.F.R. § 3.350(a)(2)(i), as above, the 
evidence of record does not show that the Veteran has extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  

The Board acknowledges that the Veteran was diagnosed with 
chronic right foot drop in February 2007.  At that VA outpatient 
clinic visit, the Veteran reported he had right foot drop with 
paresthesias.  Physical examination at that time did not show a 
finding of right foot drop but the physician rendered a diagnosis 
based on the Veteran's report.  There is no further objective 
medical evidence of record of right foot drop.  As noted, VA 
examiner in March 2009 determined the Veteran did not have a foot 
drop.  Furthermore, the assessment of right foot drop in February 
2007 did not meet the criteria under 38 C.F.R. § 3.350(a)(2)(i).  
Under that provision, loss of use of a foot is complete paralysis 
of the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of the nerve.  
There is no evidence that the Veteran's service-connected 
disability meets that criteria.  The Veteran is service-connected 
for paresthesias in L4 and L5 nerve root distributions of the 
right lower extremity (also claimed as right foot drop) under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 with a 10 percent 
disability evaluation.  A 10 percent rating under Diagnostic Code 
8520 provides for mild incomplete paralysis of the sciatic nerve.

As for financial assistance for the purchase of adaptive 
equipment alone, the service-connected disabilities, affecting 
the lower extremities, are: herniated nucleus pulposus, L4-L5, 
right and strict paresthesias in L4 and L5 nerve root 
distributions of the right lower extremity (also claimed as right 
foot drop).  The disabilities have not singularly or in 
combination resulted in either ankylosis of one or both knees or 
one or both hips as shown in the medical evidence of record.  38 
U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(4).

During this appeal period, the Veteran has claimed severe 
weakness in both legs, but more so in the left leg.  In January 
2005 he stated that he is unable to stand without some assistance 
because of the weakness in the legs that worsens with activities.  
In April 2006 he reported to VA physician that he was having a 
harder time walking due to his right lower extremity weakness and 
he stated that he feels like he is dragging his left leg more 
with ambulation.  In February 2007 he stated he had right foot 
drop with paresthesias resulting in loss of use of his foot.  The 
Veteran's statements regarding leg weakness are competent and 
credible.  However, he is not competent to determine that he has 
foot drop or resulting loss of use of the foot.  This requires 
neurological testing and interpretation of those tests by medical 
experts.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009) (non-precedential).  Specifically, lay evidence may be 
competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Although the Veteran can only walk short distances, 
there is no competent evidence that the conditions requisite to 
automobile and adaptive equipment or adaptive equipment only are 
met or more nearly approximated.  After considering all the 
evidence of record, including the medical evidence and lay 
statements, the Board finds that the preponderance of the 
evidence is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
claim for financial assistance for an automobile and adaptive 
equipment or adaptive equipment only must therefore be denied.  


ORDER

Financial assistance in the purchase of one automobile and 
adaptive equipment or adaptive equipment only is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


